Citation Nr: 0204405	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-09 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to special monthly pension for aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of an October 1999 rating action, the RO denied the 
veteran's claim for special monthly pension for aid and 
attendance and at the housebound rate.  The veteran appealed.  
Through a January 2001 decision, the RO granted entitlement 
to special monthly pension by reason of being housebound.  
The veteran has continued his appeal with regard to special 
monthly pension for aid and attendance.

The RO deferred adjudication of the veteran's claim for 
service connection for a right knee disorder, claimed as 
postoperative arthritis of the right knee, in a January 2001 
decision.  In April 2001, the RO addressed the merits of the 
claim and denied it.  In October 2001, the veteran submitted 
a statement that can be construed as expressing disagreement 
with the denial of service connection for a right knee 
disorder.  The veteran requested that the RO obtain and 
review all of the veteran's service medical records.  He 
provided additional details about the alleged aircraft crash 
that he believes caused his right knee disability.  This 
issue has not been developed for appellate review. 

      
REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely- 
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

By way of an April 2001 decision, the RO denied service 
connection for postoperative arthritis of the right knee.  
While the veteran submitted a statement in October 2001 
expressing disagreement with the denial of service 
connection, it appears that no subsequent SOC was ever issued 
with regard to this issue.  

As no statement of the case appears to have been issued with 
regard to the April 2001 rating decision regarding the claim 
of entitlement to service connection for a right knee 
disorder, under the U.S. Court of Appeals for Veterans Claims 
(Court's)  decision in Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 3.160(c) 
(2001)) and requires further action.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.26 (2001).  

In this regard, it is important to note that this claim is 
not before the Board at this time and will only be before the 
Board if the veteran files a timely filed substantive appeal.  
The Board's actions regarding these issue are only directed 
at this time to fulfill the requirements of the Court in 
Manlincon.  That said, the Board must add the following 
remarks for the benefit of the veteran and the RO.  
Preliminary review of the service medical records show that 
the veteran was hospitalized in late 1944 after return from 
his overseas duty where he flew 50 missions as a tail gunner 
in the B-25 in the Mediterranean theater.  The history 
recorded on that hospitalization report refers to a fracture 
of the "right" fibula in February 1944.  The fibula, of 
course, is the smaller of the two bones in the leg.  It is 
non-weight bearing and connected to the tibia above and the 
tibia and talus below.  The record also contains, however, 
actual treatment records from February 1944.  These detailed 
records document that the veteran sustained a fracture of the 
lower one-third of the left fibula.  The Board agrees with 
the RO that at this time there are no service medical records 
that demonstrate a right knee fracture by findings or any 
statement of medical history.

With regard to the claim of entitlement to special monthly 
pension for aid and attendance, the Board finds that in May 
2000, when the veteran filed his VA Form 9, Appeal to Board 
of Veterans' Appeals, he specifically requested a Board 
hearing at the RO before a Member of the Board.  A hearing 
was scheduled for December 2001.  Through a November 2001 
letter, the veteran indicated that, due to his medical 
condition as documented in his records, he would like to have 
the December hearing rescheduled for January 2002 and that he 
would like a video hearing.   The Board finds the veteran 
provided good cause for requesting the rescheduling.  The 
post mark of the letter is two weeks prior to the date of the 
scheduled hearing and thus is timely.   Therefore, the motion 
for a rescheduled hearing is granted.  38 C.F.R. § 20.704(c) 
(2001).  Accordingly, the RO should contact the veteran and 
offer him the opportunity to testify at a videoconference 
hearing.

Essentially, the appellant now contends that he should be 
receiving additional monthly pension benefits on the grounds 
that he is in need of aid and attendance.  The facts also 
bring to light the possibility of additional special monthly 
pension for blindness as the veteran is blind in one eye with 
imperfect vision in the other. 

The Board notes that the veteran indicated that he was 
scheduled for an eye examination in January 2002.  Records 
showing the results of this examination are not on file.  On 
remand, the RO should take appropriate action to obtain 
copies of any January 2002 examination reports as well as all 
other pertinent outstanding records so that they can be 
associated with the claims file prior to further review of 
the claim.
 
If, after receipt of any additional evidence, the RO 
determines that a new VA examination is necessary in order to 
determine the veteran's need for regular aid and attendance 
(as described in 38 C.F.R. § 3.352) or the degree to which he 
is blind (under 38 C.F.R. § 3.350), such an examination 
should be scheduled. 

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This recently enacted legislation contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  The other salient features 
of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In order to ensure full compliance with due process 
requirements, to obtain the evidence necessary to resolve the 
issues on appeal and to afford the veteran his hearing, this 
case is REMANDED for the following:

1. The RO should issue a statement of the 
case to the veteran addressing the issue 
of entitlement to service connection for 
a right knee disorder and include 
citation to all relevant law and 
regulation pertinent to this claim. The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2001).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should take appropriate action 
in light of the veteran's request to be 
scheduled for a videoconference hearing.  

4.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers (VA and non-VA) 
who may possess additional records 
pertinent to treatment for symptoms 
pertinent to his claim for special 
monthly pension for aid and attendance.  
Specifically noted in this regard are 
records of any eye examination in January 
2002.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

5.  After the completion of the 
development specified above, the RO 
should review the record to determine 
whether any additional development is 
required.  If the RO in the exercise of 
its discretion determines that an 
examination for aid and attendance is 
necessary, all portions of a VA Form 21-
2680 (Examination for Housebound Status 
or Need for Regular Aid and Attendance) 
must be completed as well.  Thereafter, 
the RO should readjudicate the issue of 
entitlement to special monthly pension 
for aid and attendance.
 
6.  Thereafter, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC), and given the opportunity to 
respond thereto.  Any SSOC issued must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) on appeal.  An 
appropriate period of time should be 
allowed for response.  The veteran is 
advised that any additional claim will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. § 
7105 (West 1991).  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



